Citation Nr: 9922429	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and, if so, whether service 
connection is warranted.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 21, 
1945, to October 10, 1945, and Regular Philippine Army 
service from October 16, 1945, to December 1, 1945.  He was 
in non-casualty status from October 11-15, 1945.  He is 
deceased, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The appellant's son testified in February 1999 that the 
veteran should have been evaluated as 100 percent disabled 
prior to his death.  His testimony is sufficient to raise a 
claim of entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.  This claim has not 
been adjudicated by the RO.  DIC can be awarded based on a 
service-connected death, which is the claim currently before 
the Board, or as if the death were service-connected under 
the provisions of 38 U.S.C. § 1318.  See, e.g., Green v. 
Brown, 10 Vet. App. 111, 115 (1997).  A DIC claim under 
section 1318 is based on different regulations and is 
therefore not intertwined with the section 1310 claim on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in a 
June 1996 rating decision.  The appellant was notified of 
this determination in July 1996 and did not appeal.

2.  Evidence received since June 1996 consists of:  (1) a 
field incident report, dated December [redacted], 1995; (2) Seattle 
Fire Department Medical Incident Report, dated December [redacted], 
1995; (3) Autopsy Report, King County Medical Examiner 
Division, dated February 6, 1996; (4) Neuropathology Report 
from the University of Washington School of Medicine, dated 
January 22, 1996; (5) Death Investigation Toxicology Report, 
dated January 2, 1996; (6) Discharge Summary and Emergency 
Notes with laboratory reports from Harborview Medical Center, 
dated December [redacted], 1995; (7) a statement from the veteran's 
son, received in March 1997; and (8) testimony from the 
appellant and her son at a personal hearing.

3.  Some of the evidence received since June 1996 is new and 
material.

4.  The veteran died on December [redacted], 1995.

5.  The immediate cause of the veteran's death was cerebral 
contusions and acute subdural hematoma due to, or as a 
consequence of, blunt force injury of the head. 

6.  A contributing factor to the fall wherein the veteran 
incurred the fatal head injury was atherosclerotic 
cardiovascular disease with old and recent myocardial 
infarcts.

7.  Prior to his death, the veteran was service-connected for 
residuals of shell fragment wound to the left shoulder with 
psychophysiological reaction, evaluated as 50 percent 
disabling, and residuals of shell fragment wound to the left 
leg, evaluated as 10 percent disabling.  

8.  There is no medical evidence showing that the cerebral 
contusions and/or acute subdural hematoma that caused the 
veteran's death, or the cardiovascular disease that 
contributed to the fatal head injury, developed during 
service or was in any manner related to his service.

9.  There is no medical evidence showing that the veteran's 
service-connected residuals of shell fragment wounds to the 
left shoulder or left leg caused or aggravated the cerebral 
contusions and/or acute subdural hematoma that caused his 
death, nor that it caused or contributed substantially or 
materially to cause the veteran's death, including the 
cardiovascular disease that contributed to the fatal head 
injury.

10.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7105(b) (West 
1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has been presented, and the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
1991).

3.  The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
there is no statutory duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In May 1996, the appellant filed a claim for service 
connection for the cause of the veteran's death.  She 
submitted a death certificate showing that the veteran died 
on December [redacted], 1995.  The immediate cause of the veteran's 
death as cerebral contusions and acute subdural hematoma due 
to, or as a consequence of, blunt force injury of the head.  
A June 1996 rating decision, inter alia, denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant was notified of this decision in July 1996 and 
did not appeal.

In March 1997, the appellant submitted a Statement in Support 
of Claim, requesting reconsideration of her claim for 
Dependency and Indemnity Compensation.  She stated that the 
veteran was having severe shoulder pain from his "old war 
wounds" and was on his way to "get relief for his pain" 
when he fell to his death.  She stated that the veteran's 
"war wounds" were a major factor on his physical and 
emotional state at the time of his death.  

The veteran's son submitted a statement on behalf of the 
appellant's claim.  He also argued that the veteran's 
physical condition at the time of his death was a major 
factor in the accident that caused his death.  He stated that 
he had conducted his own investigation of the accident scene 
on the day of the veteran's death, and the pavement was not 
slick.  He had spoken with the person who had called 
emergency services, and this person indicated that the 
veteran had simply fallen.  It was his opinion that the 
veteran lost his balance and fell "because of his condition 
at that time."

The appellant has submitted medical evidence from Harborview 
Medical Center, an autopsy report from King County Medical 
Examiner, a neuropathology report from the University of 
Washington School of Medicine, and an incident report from 
the Seattle Fire Department.  The evidence indicates that the 
veteran was walking down the street when he suddenly 
collapsed and hit his head on the pavement.  It was noted 
that he "fell like a rock."  The autopsy report concluded 
that the veteran had atherosclerotic cardiovascular disease 
with old and recent myocardial infarcts that were likely a 
contributing factor leading to the veteran's fall.  

The veteran was service-connected for residuals of shell 
fragment wound to the left shoulder with psychophysiological 
reaction, evaluated as 50 percent disabling, and residuals of 
shell fragment wound to the left leg, evaluated as 10 percent 
disabling.  Associated with the claims file are VA 
examination reports and outpatient records from 1976 to 1984.  
Neither these records nor his service medical records showed 
complaints of or treatment for cerebral or cardiovascular 
disorders.  The veteran developed hypertension in 1976.  
Electrocardiograms performed in 1979 and 1984 showed left 
ventricular hypertrophy.

At the hearing in February 1999, the veteran's son argued 
that the veteran's service-connected disabilities had a 
"contributing effect" to his death.  The veteran's son 
maintained that inactivity due to the veteran's service-
connected disabilities had contributed to the development of 
cardiovascular disease.  In contrast to his statement 
discussed above, he testified that "nobody saw what 
happened" to the veteran and that he was unable to find the 
person who had observed the veteran's fall.  Also in contrast 
to his statement discussed above, he testified that the 
pavement was wet on the day of the veteran's accident "as is 
the case in December in this area."  

The veteran's son also testified that Dr. Jeffrey Wescott of 
the Seattle Heart Clinic had concluded that because of the 
presence of myocardial fibrosis and acute infarction, a 
cardiac rhythm disturbance more probably than not 
precipitated the veteran's collapse, which then resulted in 
head injury and death.  This testimony was provided by the 
veteran's son, who said he was reading from a letter from Dr. 
Wescott.  The veteran's son was asked to submit the letter 
into evidence, and he declined, saying that the letter was 
prepared in connection with another matter and had nothing to 
do with the appellant's VA claim.  He stated that there was 
no medical opinion as to a connection between the veteran's 
cardiovascular disorder and his service-connected 
disabilities.  He declined an offer by the presiding Board 
member to leave the record open for a period of time for the 
submission of additional evidence.


II.  Legal Analysis

A.  New and material evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a June 1996 rating decision, the RO denied, on the merits, 
the appellant's claim for service connection for the cause of 
the veteran's death.  A letter from the RO, advising the 
appellant of that decision and of appellate rights and 
procedures, was issued in July 1996.  The only correspondence 
received from the appellant within the appeal period 
requested reconsideration of her claim and did not indicate 
disagreement with the June 1996 rating decision.  Since the 
appellant did not indicate any desire to contest the June 
1996 rating decision, rather she requested reconsideration of 
her claim, the March 1997 statement cannot reasonably be 
construed as a notice of disagreement.  38 C.F.R. § 20.201 
(1998).  Also, although she submitted additional evidence 
with her March 1997 statement, submission of additional 
evidence does not extend the time limit for initiating an 
appeal.  38 C.F.R. § 20.304 (1998).  Since the appellant did 
not appeal the June 1996 decision, it is final.  38 U.S.C.A. 
§ 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 218.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO acknowledged that 
the June 1996 rating decision was final, but then proceeded 
to deny the appellant's claim on the merits without 
explicitly considering the preliminary issue of whether the 
appellant had submitted new and material evidence to reopen 
this claim.  However, the Board has jurisdiction to consider 
the issue of whether new and material evidence has been 
submitted because that issue is part of the same "matter" 
of whether the appellant is entitled to service connection 
for the cause of the veteran's death.  Bernard v. Brown, 4 
Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1998); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death in September 1997, it necessarily 
reviewed all of the evidence of record to reach that 
decision.  Since the Board must review all of the evidence of 
record in order to determine whether new evidence has been 
presented and whether it is material to the underlying issue, 
the appellant is not prejudiced by the Board's consideration 
of the preliminary issue of whether new and material evidence 
has been submitted.

The evidence received subsequent to June 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since June 1996, the following 
evidence has been received:  (1) a field incident report, 
dated December [redacted], 1995; (2) Seattle Fire Department Medical 
Incident Report, dated December [redacted], 1995; (3) Autopsy Report, 
King County Medical Examiner Division, dated February 6, 
1996; (4) Neuropathology Report from the University of 
Washington School of Medicine, dated January 22, 1996; (5) 
Death Investigation Toxicology Report, dated January 2, 1996; 
(6) Discharge Summary and Emergency Notes with laboratory 
reports from Harborview Medical Center, dated December [redacted], 
1995; (7) a statement from the veteran's son, received in 
March 1997; and (8) testimony from the appellant and her son 
at a personal hearing.

To the extent that the appellant contends that the veteran's 
death was caused by his military service, this evidence is 
not new.  Such contentions are cumulative of evidence 
associated with the claims file at the time of the June 1996 
rating decision and are not new for purposes of reopening a 
claim.

The rest of the evidence received since June 1996, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the appellant 
is seeking to establish service connection for the cause of 
the veteran's death, material evidence would be significant 
evidence that bore substantially and directly on a 
relationship between the veteran's death and either (a) a 
disability for which service connection had been established 
at the time of death, or (b) a disability for which service 
connection should have been established.

The new evidence shows additional details regarding the 
veteran's fall that led to his death, as well as details 
regarding his physical condition at the time of death.  This 
new evidence is so significant that it must be considered in 
order to fairly evaluate the appellant's claim, and it is 
therefore material.  Accordingly, the new and material 
evidence serves to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


B.  Well-grounded claim

Since the Board has reopened the appellant's claim, it must 
be determined whether the reopened claim is well grounded.  
See Elkins.  In the September 1997 rating decision, the RO 
considered the appellant's claim on the merits, including 
whether it is well grounded; therefore, it is not prejudicial 
to the appellant for the Board to proceed to decide this 
question at this point.  She has already been given an 
opportunity to submit evidence or argument on the question of 
entitlement to service connection for the cause of the 
veteran's death, including the requirements of a well-
grounded claim, and she was provided the applicable laws and 
regulations in the statement of the case.  See Bernard, 4 
Vet. App. 384.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's cerebral contusions and 
acute subdural hematoma, or the cardiovascular disease that 
contributed to the fatal head injury, was incurred in 
service.  There is no medical evidence of record that renders 
plausible a claim for direct service connection on the theory 
that the veteran developed a cerebral or cardiovascular 
disorder during his military service.  His service medical 
records showed no treatment for these conditions, and the 
first evidence of record showed cerebral trauma and a 
cardiovascular disorder was upon the veteran's death in 1995, 
more than 50 years after his military service.  The record 
lacks evidence of a nexus, or link, between cerebral 
contusions, acute subdural hematoma, and/or cardiovascular 
disease and the veteran's active service.  There are no 
medical opinions of record relating any of these conditions 
to an event in service.

Rather, the appellant argues, in essence, that the veteran 
should have been service connected for (a) the cerebral 
contusions and acute subdural hematoma that caused his death 
as secondary to loss of balance because of his service-
connected residuals of shell fragment wounds to the left 
shoulder and left leg, and/or (b) the cardiovascular disease 
that contributed to the fall which led to his death was 
secondary to inactivity because of his service-connected 
disabilities.  However, the medical evidence of record does 
not render such claims for secondary service connection 
plausible.  

There is no medical evidence of record that suggests a 
plausible relationship between the veteran's service-
connected residuals of shell fragment wounds to the left 
shoulder and left leg and either cerebral contusions, 
subdural hematoma, or cardiovascular disease.  No medical 
professional has indicated that the veteran had balance 
disturbances as a result of his service-connected shell 
fragment wounds.  In fact, the evidence indicates that the 
fall that resulted in the veteran's death was not due to loss 
of balance.  The witness to the fall indicated that the 
veteran suddenly "fell like a rock" rather than slipped or 
lost his balance.  The veteran's son testified that the 
pavement was wet that day, the significance of which is 
unclear.  However, that testimony is in direct conflict with 
the earlier written statement of the son that he had 
investigated the scene the day of the accident and the 
pavement was dry.  For the purpose of determining whether a 
claim is well grounded, the truth of evidence submitted, 
including testimony, is presumed, unless the assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  Robinette v. Brown, 8 Vet. App. 
75-76 (1995) (citations omitted).  Such direct conflict in 
the testimony of the veteran's son renders any testimony as 
to the state of the accident scene inherently incredible.  
Both statements cannot be true.  Furthermore, the veteran's 
son was not present at the time of the accident, and his 
statement as to the condition of the scene at the time of the 
veteran's fall is not, therefore, probative.  Furthermore, he 
testified that he was unable to find the individual who 
reported seeing his father fall, apparently in an effort to 
cast doubt on the witness statement recorded in the reports 
at the time.  However, he said in his written statement that 
he investigated the accident scene and talked with the person 
who saw the accident, whose statement coincided with that of 
the ambulance paramedics.  Both statements cannot be true, 
and his testimony lacks credibility on that point as well.  

The medical evidence indicates that the likely reason for the 
veteran's fall was not loss of balance, but myocardial 
infarct.  No medical professional has indicated that the 
veteran's cardiovascular disease is in any manner related to 
his service-connected shell fragment wounds. 

The appellant and her son maintain that the veteran's death 
was somehow caused by his service-connected conditions.  
However, neither the appellant nor her son is competent to 
render such an opinion.  There is no indication that either 
of them possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their statements regarding the cause of the 
veteran's death are insufficient to establish a well-grounded 
claim for service connection for cerebral contusions, acute 
subdural hematoma, cardiovascular disease, or the cause of 
the veteran's death, on either a direct or secondary basis.  
Therefore, the claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veteran's cerebral contusions, acute subdural hematoma, or 
cardiovascular disease was (a) connected to any disease or 
injury during service, or (b) was caused or aggravated by his 
service-connected shell fragment wounds to the left shoulder 
or left leg, or, (2) that the veteran's cause of death was 
due to his service-connected shell fragment wounds to the 
left shoulder or left leg.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for the cause of the veteran's 
death, the claim is reopened, and, to that extent, the appeal 
is allowed.

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

